DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
This office action is in response to the filing of 06/22/2022. Claims 1 and 3-7 are currently pending and claim 2 has been cancelled by the applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the locking flap and the other flap opposing the locking flap mutually engage with one another”, which renders the claim indefinite because examiner is unable to clearly determine which other flap is opposing the locking flap, the flaps which are folded over one another are opposing flaps, additionally, the applicant has not defined the which flap is the locking flap and does that have any special features to distinguish the locking flap from the other flaps.  In order to advance prosecution of the application, the office will interpret the above recitation as flaps of a box which lock with one another.
Claim 1 recites the limitation “when the pushing unit pushes the locking flap, the drive unit causes the locking flap and the other flap opposing the locking flap to move relative to one another along a direction intersecting a direction in which the locking flap is pushed due to the displacement”, which renders the claim indefinite for the following reasons:
It is unclear how the drive unit causes the locking flap and the other flap opposing the locking flap to move relative to one another, because “causes” does not specify what the drive unit is doing in order move the flaps relative to one another.
It is unclear to which other flap is moving along a direction intersecting a direction in which the locking flap is pushed, because if the locking flap is being pushed towards the other flaps, then all the flaps move in an intersecting direction relative to the locking flap, additionally, an intersecting direction does not limit the claim language to a single direction, flaps moving towards each other, can be moving in opposite directions or the other flaps may be static as the locking flap approaches  the other flaps.
“locking flap is pushed due to the displacement”, the examiner is unable to determine what the displacement refers to.
In order to advance prosecution of the application, the office will interpret the limitations as best understood.
Claims 3-7 are rejected due to dependency on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa (US Pub. 20120208686).

Regarding Claim 1, Iwasa discloses a cardboard box assembly device (100-Fig. 8) that folds four flaps provided at edges of an opening in a cardboard box so as to surround the opening (Figs. 1-3, displays four flaps being folded to close an opening of a box), the cardboard box assembly device comprising: 
5a folding unit (401-404, fig 8) configured to fold each of the four flaps in a prescribed sequence and close the opening (Figs. 1-3 and paragraph [0087], folding mechanisms 401 and 404, fold panels 901-904 in a sequence in order to produce the interleaved folding configuration of Fig. 3); 
a pushing unit (plates 411, 412, 413 and 414 of Fig. 11) configured to push one of the four flaps (paragraphs [0119-0120], plates 411, 412, 413 and 414 are actuated in a specific series to from the interleaved closed box of Figs. 3 and 4), that is folded last (Figs. 3-4 and paragraphs [0119-0120], the delayed folding pattern to create the interleaved flaps would require one flap to be fold last by one of the plates 411-414), inward into the cardboard box as a locking flap (Figs. 3-4 and paragraphs [0119-0120], the delayed folding pattern would require the last flap to be folded would be the locking flap), and overlap the locking flap onto the other flaps (Figs. 3-4 and paragraphs [0119-0120], the delayed folding pattern would require the last flap to be folded be the locking flap, that is folded under the first flap to be folded); and 
a drive unit (201-204 of Fig. 8) configured to contact the cardboard box and impart a prescribed 10displacement to the cardboard box (paragraphs [0101], lid erection devices 201-204 move panels 901-904 to the erected position, and Fig. 35, devices 201-204 produce forces V201-V204 that act on the box), wherein
the locking flap and the other flap opposing the locking flap mutually engage with one another (Fig. 3, panels 901-904 are interlocked in a mutual engagement), and
when the pushing unit pushes the locking flap (paragraphs [0117-0118], members 301-304 each hold up a respective edge of the panels 901-904 while plates 411-414 push on opposite edge of the panels head by one of the members 301-304, so to allow the panels to be interleaved with one another), the drive unit causes the locking flap and the other flap opposing the locking flap to move relative to one another (Fig. 35 and paragraph [0138], V201-V204 exert a force to square the box, which in turn, moves the panels relative one another) along a direction intersecting a direction in which the locking flap is pushed due to the displacement (Fig. 12 and paragraph [0105], devices 201-204 and mechanism 401-404 act on box and the panels of the box).

Regarding Claim 2, Iwasa discloses wherein the locking flap and the other flaps move relative to one another along a direction intersecting a direction in which the locking flap is pushed (Fig. 3, flaps are interlocked and paragraph [0078]).

Regarding Claim 3, Iwasa discloses wherein the drive unit is further configured to contact at least one of the flaps other than the locking flap (paragraph [0089], device 201-204 erects the panels), or a side face (Fig. 12, 3201-204 engage the side surface of panels 901-904) of the cardboard box, and impart the displacement to the cardboard box (Figs. 22-24, member 211 of each device 201-204 erects a corresponding panel).

Regarding Claim 4, Iwasa discloses wherein the drive unit is further 25whereinconfigured to hold and move the cardboard box when the cardboard box is conveyed (Fig. 12 and paragraph [0105], devices 201-204 can move box 900 in direction X1). 25

Regarding Claim 5, Iwasa discloses wherein the pushing 30unit is further configured to impart a displacement to the locking flap along the direction intersecting the direction in which the locking flap is pushed (Fig. 16 and paragraph [0119], the last folded panel is the locking panel in an interleaved folding pattern).

Regarding Claim 6, Iwasa discloses wherein the drive unit is further configured to impart, after imparting a first displacement that deforms a shape of the 23IS-US191223opening of the cardboard box in plan view into a parallelogram shape (Fig. 1 is a parallelogram), a second displacement that restores the opening to an original shape thereof (Fig. 3 is in original shape of a finished box before panels are folded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (US Pub. 20120208686) as applied to the parent claim above, and further in view of Smith (US Pub 20170166348).

Regarding Claim 7, Iwasa discloses in the parent claim, wherein the pushing unit is further configured to push the locking flap.
	However, Iwasa is silent regarding the pushing unit is further configured to push the locking flap such that at protruding part of the locking flap is inserted into a cut-out part of one of the four flaps opposing the locking flap.
	Smith teaches the pushing unit (paragraph [0034], machines maybe utilized to construct the box) is further configured to push a locking flap (152-Fig. 2, examiner notes that Smith allows for the apparatus of Iwasa to push panel 152) such that a protruding part (198-Fig. 4) of the locking flap is inserted into a cut-out part (432-Fig. 4) of one of the four flaps (202-Fig. 3) opposing the locking flap.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the panels of the cardboard box erected by the machine of Iwasa, to have incorporated the interlocking panel design of Smith, so to further define how the bottom panels of a cardboard box can to interleaved in an interlocking fashion, in order to secure the bottom opening of a box without requiring adhesive tape.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument on page 5, 2nd paragraph that:
The Office Action explicitly interprets maintaining the panels in an erect posture as imparting a prescribed displacement. In other words, as conceded by the Office Action, Iwasa does not disclose or suggest moving the panels (flaps). Moreover, in Iwasa, the alleged drive unit (members 301-304) is not designed to "cause the locking flap and the other flap opposing the locking flap to move relative to one another along a direction intersecting a direction in which the locking flap is pushed due to the displacement".

The examiner disagrees, because, in response to the applicant’s amendments, the drive unit Iwasa is interpreted as the lid erection devices 201-204 which causes the panels to move up to the erected position, wherein all the panels would be moving towards one another in an intersecting direction.
Regarding applicant’s argument on page 5, 3rd paragraph that:
In rejecting Claim 2, the Office Action relied on Fig. 3 and paragraph [0078] of Iwasa.  As conceded by the Office Action, however, Iwasa merely teaches that the flaps are interlocked in Fig. 3 and paragraph [0078], and does not disclose or suggest any direction of moving the flaps or a direction of pushing the locking flap.

The examiner disagrees, because the lid erection devices (201-204) and the interleaved folding mechanisms (401-404) work together to fold the panels (901-904), as shown in Figs. 1-3, to create the interleaved panel configuration of Fig. 3, wherein each panel is a locking panel which is locked to an opposing panel; the examiner notes that the opposing panel does not necessarily mean the panel on the opposite side of the box to the reference panel. 
Regarding applicant’s argument on page 5, 4th paragraph that:
Accordingly, Iwasa fails to disclose or suggest the features that "when the pushing unit pushes the locking flap, the drive unit causes the locking flap and the other flap opposing the locking flap to move relative to one another along a direction intersecting a direction in which the locking flap is pushed due to the displacement" as recited in Claim 1. Applicant respectfully submits that Claim 1 and its dependents are allowable over Iwasa and requests the rejection be withdrawn.

The examiner disagrees, because the lid erection devices (201-204) and the interleaved folding mechanisms (401-404) work together to fold the panels (901-904), as shown in Figs. 1-3, to create the interleaved panel configuration of Fig. 3, each panel is a locking panel which is locked to an opposing panel, wherein the panels are moved toward one another in a direction that will intersect the other opposing panels; the examiner notes that the opposing panel does not necessarily mean the panel on the opposite side of the box to the reference panel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/19/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731